Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-00034-PAB-NRN

   UNITED STATES OF AMERICA,

         Plaintiff,

   v.

   KYLE L. BAUER and
   COLORADO DEPARTMENT OF REVENUE,

         Defendants.


                                           ORDER


         This matter is before the Court on the United States’ Second Motion for Default

   Judgment Against Kyle L. Bauer [Docket No. 44].

   I. BACKGROUND

         The United States brings this lawsuit to reduce to judgment federal tax liabilities

   assessed against defendant Kyle Bauer and to foreclose federal tax liens on Mr.

   Bauer’s property, located at 749 and 751 E. 8th Street, Akron, Colorado 80720. 1

   Docket No. 1 at 1, ¶ 1.

         During the time periods relevant to this case, Mr. Bauer conducted business




         1
             On January 13, 2020, the Clerk of Court entered default. Docket No. 43. As a
   result, the allegations in plaintiff’s complaint, Docket No. 1, are deemed admitted.
   Olcott v. Del. Flood Co., 327 F.3d 1115, 1125 (10th Cir. 2003).
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 2 of 10




   under the name of Bauer Construction, a sole proprietorship.2 Id. at 3, ¶ 11. Based on

   Mr. Bauer’s failure to file (a) a Form 1040 Individual Income Tax Return for the tax year

   ending on December 31, 2002, (b) a Form 941 Employer’s Quarterly Federal Tax

   Return on behalf of Bauer Construction for the quarterly tax periods ending on

   December 31, 2006 and March 31, 2007, and (c) a Form 940 Employer’s Annual

   Federal Unemployment Tax Return on behalf of Bauer Construction for the tax year

   ending on December 31, 2006, a duly authorized delegate of the Secretary of the

   Treasury made assessments against Mr. Bauer for the unpaid tax liabilities. Id. at 3-4,

   ¶¶ 13-20; see also Docket No. 28 at 2-3, ¶¶ 4, 6-8. According to the assessments, Mr.

   Bauer owes $65,255.64 in unpaid taxes, penalties, and interest at the time plaintiff filed

   the complaint. Docket No. 1 at 4-5, ¶ 21.

         Plaintiff filed this lawsuit on January 5, 2018. Docket No. 1. Count One of the

   complaint seeks to reduce to judgment the unpaid federal income tax assessments

   made against Mr. Bauer. Id. at 5-6, ¶¶ 22-23. Count Two requests a judgment against

   Mr. Bauer based on the unpaid federal employment tax assessments. Id. at 6, ¶¶ 24-

   25. Count Three seeks to foreclose federal tax liens on Mr. Bauer’s property and

   requests a decree of sale pursuant to 26 U.S.C. § 7403(c). Id. at 6-7, ¶¶ 26-32.

         On March 30, 2018, plaintiff filed a Motion to Extend Time for Service and to

   Serve By Publication [Docket No. 9], wherein plaintiff stated that it had been unable to

   locate and serve Mr. Bauer despite diligent efforts and requested leave to serve Mr.



         2
           The Colorado Department of Revenue disclaims any interest it may have in the
   subject properties. Docket No. 5 at 1.

                                               2
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 3 of 10




   Bauer by publication pursuant to Fed. R. Civ. P. 4(e)(1) and Colo. R. Civ. P. 4(g).

   Docket No. 9 at 4-5. On April 2, 2018, the magistrate judge granted the motion.

   Docket No. 11. In addition to requiring service by publication, the magistrate judge

   ordered plaintiff to mail a copy of the complaint and summons to Mr. Bauer at 751 E.

   8th Street, Akron CO 80720. Docket No. 11 at 2. On May 24, 2018, plaintiff filed proof

   of publication and a declaration verifying that plaintiff had mailed a copy of the

   complaint and summons to Mr. Bauer’s properties at 749 and 751 E. 8th Street. See

   Docket Nos. 14, 15. After Mr. Bauer failed to appear in this action, plaintiff moved for

   entry of default under Fed. R. Civ. P. 55(a). Docket No. 16. The Clerk of Court entered

   default on June 15, 2018, Docket No. 18, and on October 22, 2018, plaintiff filed its first

   motion for default judgment under Fed. R. Civ. P. 55(b). Docket No. 27.

          On September 30, 2019, the Court denied plaintiff’s first motion for default

   judgment. Docket No. 30. The Court found that counts one and two of the complaint

   were in personam claims and, as a result, service by mail to Mr. Bauer’s property at

   749 and 751 E. 8th Street, Akron, CO 80720, was insufficient to properly serve him

   because plaintiff did not identify a substituted person to receive service on behalf of Mr.

   Bauer. Id. at 5-7.

          On November 6, 2019, the magistrate judge granted plaintiff’s motion to serve

   Mr. Bauer by substituted service. Docket No. 38 at 1. Specifically, the magistrate

   judge found that Betty Schropfer, Mr. Bauer’s neighbor and tenant, was an appropriate

   person for substituted service. Id. at 3. On December 5, 2019, plaintiff filed an affidavit

   showing that Ms. Schopfer was served as a substituted person for Mr. Bauer on


                                                3
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 4 of 10




   November 25, 2019. Docket No. 39; Docket No. 40. On December 17, 2019, plaintiff

   moved for entry of default. Docket No. 41. The Clerk of Court entered default on

   January 13, 2020. Docket No. 43. Plaintiff filed a second motion for default judgment

   on February 5, 2020. Docket No. 44.

   II. LEGAL STANDARD

          In order to obtain a judgment by default, a party must follow the two-step process

   described in Fed. R. Civ. P. 55. First, the party must seek an entry of default from the

   Clerk of the Court under Rule 55(a). Second, after default has been entered by the

   Clerk, the party must seek judgment under the strictures of Rule 55(b). See Williams v.

   Smithson, 57 F.3d 1081, 1995 W L 365988, at *1 (10th Cir. June 20, 1995)

   (unpublished table decision) (citing Meehan v. Snow, 652 F.2d 274, 276 (2d Cir.

   1981)).

          The decision to enter default judgment is “committed to the district court’s sound

   discretion.” Olcott, 327 F.3d at 1124 (citation omitted). In exercising that discretion,

   the Court considers that “[s]trong policies favor resolution of disputes on their merits.”

   Ruplinger v. Rains, 946 F.2d 731, 732 (10th Cir. 1991) (quotation and citations

   omitted). “The default judgment must normally be viewed as available only when the

   adversary process has been halted because of an essentially unresponsive party.” Id.

   It serves to protect plaintiffs against “interminable delay and continued uncertainty as to

   his rights.” Id. at 733. When “ruling on a motion for default judgment, the court may

   rely on detailed affidavits or documentary evidence to determine the appropriate sum

   for the default judgment.” Seme v. E&H Prof’l Sec. Co., Inc., No. 08-cv-01569-RPM-


                                                4
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 5 of 10




   KMT, 2010 WL 1553786, at *11 (D. Colo. Mar. 19, 2010).

          A party may not simply sit out the litigation without consequence. See Cessna

   Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d 1442, 1444-45 (10th Cir.

   1983) (“[A] workable system of justice requires that litigants not be free to appear at

   their pleasure. We therefore must hold parties and their attorneys to a reasonably high

   standard of diligence in observing the courts’ rules of procedure. The threat of

   judgment by default serves as an incentive to meet this standard.”). One such

   consequence is that, upon the entry of default against a defendant, the well-pleaded

   allegations in the complaint are deemed admitted. See 10A Charles Alan Wright &

   Arthur R. Miller, Federal Practice and Procedure § 2688.1 (4th ed., 2020 rev.). “Even

   after default, however, it remains for the court to consider whether the unchallenged

   facts constitute a legitimate cause of action, since a party in default does not admit

   mere conclusions of law.” Id. A court need not accept conclusory allegations. Moffett

   v. Halliburton Energy Servs., Inc. 291 F.3d 1227, 1232 (10th Cir. 2002). Although

   “[s]pecific facts are not necessary” in order to state a claim, Erickson v. Pardus, 551

   U.S. 89, 93 (2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

   (2007)), the well-pleaded facts must “permit the court to infer more than the mere

   possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and

   alterations omitted). Thus, even though modern rules of pleading are somewhat

   forgiving, “a complaint still must contain either direct or inferential allegations

   respecting all the material elements necessary to sustain a recovery under some viable

   legal theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (quotation and


                                                 5
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 6 of 10




   citation omitted).

   III. ANALYSIS

          Before addressing the merits of plaintiff’s motion for default judgment, the Court

   must determine whether it has jurisdiction over this case. See Dennis Garberg &

   Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d 767, 772 (10th Cir. 1997) (“[A] district

   court must determine whether it has jurisdiction over the defendant before entering

   judgment by default against a party who has not appeared in the case.”). The Court

   has subject matter jurisdiction because this is an action by the United States to reduce

   to judgment federal tax liabilities and foreclose on federal tax liens. See 26 U.S.C.

   §§ 7402(a), 7403; 28 U.S.C. §§ 1340, 1345. Regarding the issue of personal

   jurisdiction, plaintiff alleges that Mr. Bauer resides in the District of Colorado. See

   Docket No. 1 at 2, ¶ 4. Additionally, the property at issue is located in the District of

   Colorado, and the federal tax liabilities accrued based on business conducted in

   Colorado. Docket No. 1 at 3, ¶ 11; Docket No. 44 at 6 n.3. B ased on these allegations,

   and the proper substituted service on Mr. Bauer, Docket Nos. 38, 39, 40, the Court

   finds that it has personal jurisdiction. See United States v. Olsen, No. 14-cv-03302-

   WJM-KLM, 2016 WL 322554, at *2 (D. Colo. Jan. 27, 2016) (noting that the District of

   Colorado has personal jurisdiction over Colorado residents “because the District of

   Colorado encompasses the entire state”).

          Plaintiff alleges that Mr. Bauer is liable for (1) unpaid federal income taxes for

   2002, (2) quarterly employment taxes for the fourth quarter of 2006 and the first quarter

   of 2007, and (3) yearly unemployment taxes for 2006. Docket No. 1 at 4-5, ¶ 21;


                                                6
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 7 of 10




   Docket No. 44 at 5. Plaintiff further states that the Internal Revenue Service (“IRS”)

   has authorized the United States file suit to claim the unpaid taxes. Docket No. 1 at 2,

   ¶ 2; Docket No. 44 at 5-6. Plaintiff seeks a judgment for the unpaid federal tax

   liabilities plus interest and statutory penalties, as well as to foreclose on two properties

   which have federal tax liens. Docket No. 44 at 12-13.

          The Court finds that plaintiff is entitled to default judgment against Mr. Bauer.

   Plaintiff has submitted various Forms 4340 for the relevant tax periods. See Docket

   Nos. 45-1, 45-3, 45-4, 45-5. These forms show that Mr. Bauer has outstanding federal

   income tax liability for 2002, Docket No. 45-1, owes outstanding quarterly employment

   taxes for the fourth quarter of 2006, Docket No. 45-3, and the first quarter of 2007,

   Docket No. 45-4, and owes yearly unemployment taxes for 2006. Docket No. 45-5.

   Form 4340 contains information regarding the “identification of the taxpayer, the

   character of the liability assessed, the taxable period . . ., and the amount of the

   assessment.” Ford v. Pryor, 552 F.3d 1174, 1178 (10th. Cir. 2008) (citation omitted).

   As a result, Form 4340 is “presumptive proof of a valid assessment.” Id. at 1179

   (quoting March v. IRS, 335 F.3d 1186, 1188 (10th Cir. 2003). “This presumption will

   permit judgment in the Commissioner’s favor unless the opposing party produces

   substantial evidence overcoming it.” United States v. McMullin, 948 F.2d 1188, 1192

   (10th Cir. 1991) (citations omitted). Defendant has not entered an appearance and, as

   a result, has failed to rebut this presumption. See United States v. Elsberg, No. 08-cv-

   00552-MSK-KLM, 2010 WL 5177439, at *5 (D. Colo. Aug. 17, 2010).

          Furthermore, Michael Sandoval, a Revenue Officer for the IRS, submitted an


                                                7
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 8 of 10




   affidavit demonstrating that Mr. Bauer owes $21,087.90 for the 2002 tax year,

   $10,679.87 for the 2006 tax year, $20,603.37 for the four quarter of 2006, and

   $20,550.75, for the first quarter of 2007. Docket No. 45 at 1, 7, ¶¶ 1, 23- 35; see also

   Docket No. 45-8 at 2, 5, 8, 11. These numbers were computed through the IRS

   INTSTD module, “which provides a calculation of accrued interest and penalties to any

   requested date on unpaid tax assessments for a particular taxpayer.” Docket No. 45 at

   4-5, ¶ 15. The INTSTD computations result from the totals calculated in the Forms

   4340. The Court is satisfied that these computations are correct. Therefore, plaintiff

   has provided sufficient evidence to demonstrate that Mr. Bauer owes $72,921.89. 3

   Plaintiff also claims that the total should be decreased by any payments made against

   the liabilities, and increased by interest and statutory additions accruing from February

   4, 2020. Docket No. 44 at 12. These additions are provided by statute, 26 U.S.C.

   §§ 6601, 6621, 6622; 28 U.S.C. § 1961(c), and should be calculated according to

   statute.

          If a taxpayer fails to pay tax liabilities after a demand for payment, the IRS

   receives a lien in the amount of the unpaid assessment. See 26 U.S.C. §§ 6321, 6322.

   Plaintiff has shown that a lien entered against the properties located at 749 and 751 E.

   8th Street, Akron, CO 80720. Docket No. 46-1 at 3-5, 12-21; Docket No. 46-2 at 3-5,

   12-21. The Court can order foreclosure of federal tax liens on encumbered property,



          3
           In plaintiff’s motion, it claims that it is owed $72,922.19. Docket No. 44 at 12.
   However, calculations based on Mr. Sandoval’s affidavit and the INTSTD printouts
   demonstrate that Mr. Bauer’s liability is $72,921.89. Docket No. 45 at 1, 7, ¶¶ 1, 23- 25;
   see also Docket No. 45-8 at 2, 5, 8, 11.

                                                8
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 9 of 10




   the sale of the property, and the application of the sale’s proceeds to the unpaid federal

   tax liability at issue. 26 U.S.C. § 7403. Other than some property taxes for 2019, the

   State of Colorado and Ms. Schropfer are the only parties with an interest in the 749 and

   751 properties. Docket No. 44 at 11. However, Ms. Schropfer and the State of

   Colorado have disclaimed any interest in the property. Docket Nos. 5, 17. Plaintiff

   maintains that, assuming the property taxes are not paid by the time of foreclosure, it

   will provide for the payment of the property taxes in a proposed order of sale pursuant

   to 26 U.S.C. § 6323(b)(6). Given the stipulation of the State of Colorado and Ms.

   Schropfer, and plaintiff’s proposal to provide payment for the 2019 property taxes, the

   Court finds that foreclosure of the encumbered property is appropriate.

   IV. CONCLUSION

          Wherefore, it is

          ORDERED that the United States’ Second Motion for Default Judgment Against

   Kyle L. Bauer [Docket No. 44] is GRANTED. It is further

          ORDERED that the Clerk shall enter judgment in favor of the United States and

   against defendant Kyle L. Bauer in the amount of $72,921.89 less any payments made

   against the liabilities, plus interest and other statutory additions that have accrued

   since February 4, 2020, pursuant to 26 U.S.C. §§ 6601, 6621, 6622, and 28 U.S.C.

   § 1961(c). It is further

          ORDERED that then United States’ federal tax liens against the properties

   located at 749 and 751 E. 8th Street, Akron, CO 80720 are foreclosed, and those

   properties shall be sold pursuant to 26 U.S.C. § 7403 and 26 U.S.C. § 2001. Pursuant

                                                9
Case 1:18-cv-00034-PAB-NRN Document 47 Filed 08/25/20 USDC Colorado Page 10 of 10




   to the stipulation between the State of Colorado and Betty Schropfer, the United States

   has priority over the distribution, subject to the payment of any outstanding liabilities

   pursuant to 26 U.S.C. § 6323(b)(6). It is further

          ORDERED that a deficiency judgment is granted to the United States in the

   amount of the outstanding tax liabilities not satisfied by the sale of 749 and 751 E. 8th

   Street, Akron, CO 80720. It is further

          ORDERED that, within 14 days of the entry of judgment, plaintiff may have its

   costs by filing a bill of costs with the Clerk of the Court.


          DATED August 25, 2020.

                                               BY THE COURT:



                                               PHILIP A. BRIMMER
                                               Chief United States District Judge




                                                 10
